DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to 10-2015-0177956, filed 12/14/2015

Status of Claims
	Claims 1-5 are pending.	
Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 4-5) in the reply filed on 12/15/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed on 09/04/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 1 includes a variety of recitations positively claiming the human body, including:
Implanted to penetrate a metaphysis (line 2)
Implanted to penetrate an epiphysis (line 4)
Located close to an external surface of the long bone (line 6)
Provided in skin tissues (line 7)
The applicant is advised to amend these limitations to recite “configured to be…” or “adapted to be…” before each of these limitations

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks antecedent basis for the recitation of “the respective implant bars” in line 8.

Claim 1 is rendered indefinite because it recites features which contradict the actual structures of the elected embodiment.  For example:  
line 12 requires the inner rod to be coupled to both bars, but as clearly see in Figures 4 and 5 it is only connected to one bar and the other rod.
line 14 requires the outer rod to be coupled to both bars, but as clearly see in Figures 4 and 5 it is only connected to the other bar and the other rod.
line 14 requires the outer rod to be coupled to another-side end portions, but as clearly see in Figures 4 and 5 both the inner and outer rods are connected to the same side end portions.  A second stimulation elongation unit is connected to another side end portions.
line 17 requires the elastic member to support the inner and outer rods “such that the inner rod is withdrawn from the outer rod”, but this configuration is never shown and doesn’t appear to actually happen.  The inner rod appears to always remain partially within the outer rod and the elastic member does not appear structurally sound to support a configuration where it is fully withdrawn.
Claim 2 is rendered indefinite for requiring both ends of both bars to be exposed to both sides of the long bone.  It is clear based on the originally disclosed figures that each end of each bar is only exposed to a single side of the long bone.  It is unclear how the claimed configuration could be achieved.
	Claim 3 is rendered indefinite because it defines a new pair of stimulation elongation units.  The elected embodiment appears to have two units, but the language 
	Claim 4 is rendered indefinite by the requirement for the serrated protrusion to be provided in multi-stages. It is unclear what the applicant means by providing it at multi-stages.  Does this mean that the single protrusion can be provided at different locations, different degrees of inclination, or different degrees of extension? It appears that the applicant intended to identify a plurality of protrusions not a single protrusion.  The applicant is advised to replace the single protraction and multi-stages with a plurality of protrusion.
	Claim 5 lacks antecedent basis for the serrated protrusion in lines 5 and 7.  It appears the applicant intended claim 5 to depend upon claim 4, but if the applicant intends to change the dependency they are requested to review all the antecedent basis for the remainder of the components outlined in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell US 2011/0196371 A1 in view of Wittenstein US 7,063,706 B2.  

Forsell discloses the stimulation elongation units may be partially elastic, but fails to disclose the specific structure of units 40/50.
	Wittenstein teaches the use of a distraction device (Figure 1) comprising an inner rod 2 inserted within a hollow outer rod 1 and an elastic coil spring member 16 configured to support the inner rod.  Wittenstein further discloses the inner tube comprises a plurality of serrated protrusions 5 having inclined upper portions (the examiner is rejecting the multi-stages as best understood to mean a plurality of serrations) and a plurality of opposing grooves 6 on the inner circumference of the outer tube (Wittenstein discloses at least one protrusion which would have a corresponding groove adjacent the inclined portion) as it is withdrawn away from the outer rod.  Wittenstein discloses his device in the same field of endeavor for the purpose of providing elastic distraction forces to the implant site allowing for enhanced ingrowth and healing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the stimulation elongation units of Forsell with the distraction device of Wittenstein in order to provide elastic distraction forces to the implant site allowing for enhanced ingrowth and healing while resisting collapsing.  

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose a memory metal based coil spring configured to interact with the projections in the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner




/Christopher D. Prone/Primary Examiner, Art Unit 3774